IN THE COURT OF CRIMINAL APPEALS

OF TEXAS





NOS. AP-75,124; AP-75,125


EX PARTE SERENIO CASTRO FLORES, Applicant





ON APPLICATION FOR A WRIT OF HABEAS CORPUS 
TRIAL COURT CAUSE NUMBERS CR-2635-99-C and CR-2642-99-C

FROM HIDALGO COUNTY


	Per curiam.

O P I N I O N

	This is an application for writ of habeas corpus which was transmitted to this Court
by the clerk of the trial court pursuant to the provisions of Tex. Code Crim. Proc. art 11.07. 
Applicant was convicted, inter alia, of aggravated sexual assault and aggravated assault on
a public servant in the above causes, and sentenced to two concurrent terms of seven years
in prison.  No appeal was taken from the convictions.  
	Applicant contends that his guilty pleas were not knowingly or voluntarily entered;
that he was induced to plead guilty based on a promise that his state sentences would run
concurrently with his federal sentence; and that contrary to what he was promised, the federal
sentence is not running concurrently with the state sentences.  The record of the plea hearing
and the affidavits submitted by counsel show that the plea bargain agreement in the
underlying criminal cases included having the sentences in the state causes run concurrently
with Applicant's federal sentence; that Applicant, defense counsel and the prosecutor
believed the plea bargain agreement would result in the Applicant's state sentence running
concurrently with the federal sentence; and that Applicant is not receiving the benefit of his
plea bargain agreement that the state sentences would run concurrently with the federal
sentence, inasmuch as Applicant is currently receiving no credit on his federal sentence. 
Applicant is entitled to relief.   Ex parte Huerta, 692 S.W.2d 681 (Tex. Crim. App. 1985). 
	Relief is granted.   The judgments in cause numbers CR-2635-99-C and CR-2642-99-C are set aside and Applicant is remanded to the trial court to answer the charges against him. 
	Copies of this opinion shall be sent to the Texas Department of Criminal Justice,
Institutional and Pardons and Paroles Divisions.  

DELIVERED: April 6, 2005
DO NOT PUBLISH